                 Case 1:19-cr-00282-WHP Document 13
                                                 14 Filed 07/09/20
                                                          07/10/20 Page 1 of 1




                                                             U.S. Department of Justice
       [Type text]
                                                             United States Attorney
                                                             Southern District of New York
                                                             The Silvio J. Mollo Building
                                                             One Saint Andrew’s Plaza
                                                             New York, New York 10007



                                                              July 9, 2020

       BY ECF

       Honorable William H. Pauley III
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                Re:        United States v. William Pietruszewski, 19 Cr. 282 (WHP)

        Dear Judge Pauley:

                The Government writes to respectfully request that the Court adjourn the sentencing in
        the above-captioned case, which currently is scheduled for July 17, 2020. As the Court is aware,
        the defendant pled guilty pursuant to a cooperation agreement. The Government expects that it
        will call the defendant as a witness in a trial presently set for September 14, 2020 before the
        Honorable George B. Daniels. In light of the pandemic, it remains a possibility that the trial will
        be adjourned to a later date. The Government accordingly requests that the Court adjourn the
        sentencing until a date in 2021. Counsel for the defendant has consented to the requested
        adjournment.

                                                              Respectfully submitted,
Application granted. Sentencing control date adjourned
                                                          AUDREY STRAUSS
to January 22, 2021 at 2:00 p.m. The Government           Acting United States Attorney
is to provide a status report to the Court by October
15, 2020.
                                                      By: /s/
                                                          Nicolas Roos
                                                          Max Nicholas
                                                          Alexandra Rothman
                                                          Assistant United States Attorneys
                                                          (212) 637-2421
                  July 10, 2020
         cc: William Hughes, Esq. (by ECF)
